Citation Nr: 0711945	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  94-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.  

2.  Entitlement to a rating in excess of 30 percent for 
pulmonary tuberculosis (PTB) and bronchiectasis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1953 until 
November 1954.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 1991 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.

These matters were initially before the Board in May 1996, at 
which time a remand was ordered to accomplish additional 
development.  The appeal returned to the Board in October 
2001, at which time all issues were denied.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2002 Court Order, 
the Court vacated the October 2001 Board decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Proceedings (Joint Motion).

The appeal was again before the Board in May 2003, July 2004, 
and January 2005.  On those occasions remands were required.  

It is noted that the veteran had previously been represented 
by Barbara J. Cook, Attorney at Law.  However, in June 2006, 
he appointed the Georgia State Department of Veterans 
Services to represent him.  Such appointment revoked 
representation by Attorney Cook pursuant to the provisions of 
38 C.F.R. § 20.607.  She formally withdrew representation in 
an August 2006 communication.  

In December 2006, the veteran completed a VA Form 21-22 
appointing Veterans of Foreign Wars of the United States 
(VFW) as his accredited representative.  Again, such 
appointment revoked his relationship of representation with 
Georgia State Department of Veterans Services.  See 38 C.F.R. 
§ 20.607.  Despite the veteran's desire to be represented by 
VFW, that organization submitted a letter dated in January 
2007 in which it was explained that it was their policy to 
not accept representation in the middle of an appeal.  

Based on the January 2007 letter from VFW, the veteran was 
without an accredited representative.  Therefore, the Board 
sent him a letter in February 2007 apprising him of his 
options.  He was informed of the need to complete another VA 
Form 21-22 if he wished to be represented by a Veterans' 
Service Organization.  He was also informed of his right to 
appoint an authorized agent or a private attorney.  It was 
explained that review of his appeal would be suspended for 30 
days.  The letter stated that if he did respond within that 
time frame, it would be assumed that we did not desire 
representation.  No response was received to the Board's 
February 2007 letter.  Accordingly, the veteran is 
unrepresented in the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
lumbosacral strain has been productive of complaints of pain; 
objectively, there is no showing of vertebral fracture or 
ankylosis.

2.  The competent evidence does not demonstrate that the 
veteran's pulmonary tuberculosis has been active at any time 
during the rating period on appeal; rather, it is shown that 
the pulmonary tuberculosis has been inactive for several 
decades.

3.  The competent evidence does not demonstrate more than 
mild or mild to moderate dyspnea on exertion.

4.  Pulmonary function testing did not reveal forced vital 
capacity (FVC) consistently between 50 to 64 percent 
predicted.

5.  Pulmonary function testing revealed forced expiratory 
volume (FEV-1) of no worse than 64 percent predicted, a ratio 
of forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of no worse than 75 percent, and a 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of no worse than 56 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for pulmonary tuberculosis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Codes 6721, 6724, 6731 
(1996); 38 C.F.R. § Diagnostic Codes 6600, 6601, 6604, 6721, 
6724, 6731, 6825-6833, 6840-6847 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of November 2003, July 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, such information was later provided in a March 2006 
letter and in a May 2006 supplemental statement of the case.  
In any event, because the instant decision denies the 
veteran's claims, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Moreover, the record contains a 
statement from the appellant, dated in April 2006, expressing 
that he had no additional supporting evidence to provide.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  It is noted that the January 2005 
remand requested that documents associated with a disability 
determination of the Social Security Administration (SSA) be 
obtained.  However, a response from that agency in April 2006 
indicated that all such records had been destroyed.   

Further regarding the duty to assist, the claims file 
contains the veteran's statements in support of his appeal, 
to include testimony provided at an April 1993 hearing before 
the RO.  The Board has carefully reviewed such  statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- lumbosacral strain

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  

It is found that the diagnostic criteria pertaining to 
intervertebral disc syndrome are not for application in the 
present appeal.  Indeed, a VA examiner in January 2004 
indicated that while the veteran did have degenerative disc 
disease, it was unlikely to be a component of his service-
connected lumbar strain.  Rather, it was opined that the disc 
disease was simply the result of the aging process.  Because 
this opinion was offered in conjunction with an objective 
examination and a review of the claims file, it is found to 
be highly probative.  Moreover, no other competent evidence 
of record indicates that disc disease is related to the 
service-connected disability.  This obviates the need for 
analysis under Diagnostic Code 5293 as in effect prior to and 
as of September 23, 2002.  

The veteran's increased ratings claim was received in March 
1991.  Throughout the rating period on appeal, the veteran is 
assigned a 40 percent rating for his service-connected lumbar 
strain.  Prior to September 26, 2003, the disability was 
evaluated pursuant to Diagnostic Code 5295.

Diagnostic Code 5295, as in effect prior to September 26, 
2003, affords a maximum benefit of 40 percent, the rating 
currently assigned for the period in question.  Similarly, 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine, also provides a maximum benefit of 40 percent.  
As such, those Code sections can not serve as a basis for an 
increased rating here.  

The Board has also considered whether any other Diagnostic 
Codes might afford a higher evaluation during the period in 
question.  However, as the evidence does not demonstrate 
vertebral fracture, Diagnostic Code 5285 is not for 
application.  Likewise, as there is no showing of ankylosis, 
Diagnostic Codes 5286 and 5289 are inapplicable.  

For the reasons discussed above, there is no basis for a 
rating in excess of 40 percent for the veteran's lumbar 
strain prior to September 26, 2003.  

Effective September 26, 2003, the diagnostic criteria 
pertinent to spinal disabilities in general were revised (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under these relevant 
provisions, lumbosacral strain or spinal stenosis warrant a 
40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

The competent clinical evidence of record is against an 
evaluation in excess of 40 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding of 
ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Here, there is no showing of ankylosis.  Moreover, 
while the Board has appropriately considered additional 
functional limitation due to factors such as pain, weakness, 
fatigability and incoordination, as provided by 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995), such factors do not lead to the conclusion that the 
veteran's disability picture is comparable to ankylosis.  
Indeed, the veteran's range of motion upon VA examination in 
January 2004 was described as "amazingly relatively good."  
There was very little pain and no evidence of weakness, 
fatigue or incoordination in the low back area.

Based on the above, an increased rating is not justified 
based on the schedular criteria as in effect from September 
26, 2003.  

In conclusion, there is no support for an evaluation in 
excess of the currently assigned 40 percent rating for the 
veteran's lumbosacral strain.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Entitlement to a rating in excess of 30 percent for 
pulmonary tuberculosis (PTB) and bronchiectasis.

The veteran's increased ratings claim was received in March 
1991.  Throughout the rating period on appeal, the veteran is 
assigned a 30 percent rating for pulmonary tuberculosis 
pursuant to Diagnostic Code 6721.  The initial grant of 
service connection was awarded in a February 1956 rating 
decision.  

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  38 C.F.R. § 
4.96(b) (2006).  As noted above, the veteran's entitlement 
arose prior to August 19, 1968.

Furthermore, it is noted that during the course of the 
veteran's appeal, the regulations pertaining to the 
Respiratory System were revised, effective October 7, 1996.

The rating criteria in effect prior to October 7, 1996, 
provided that where a veteran was initially entitled to a 
rating for chronic inactive pulmonary tuberculosis on or 
before August 19, 1968, residuals of inactive pulmonary 
tuberculosis were rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6721 (1996).  
Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise.  38 C.F.R. 4.97, 
Diagnostic Code 6721 (1996).  

Additionally, the rating schedule specifies that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See Note (2) following Codes 6701- 
6724. 38 C.F.R. Part 4, Code 6701-6724 (1996).

As indicated above, in order to achieve a rating in excess of 
30 percent under the applicable schedular criteria prior to 
October 7, 1996, the evidence must demonstrate that the 
veteran's pulmonary tuberculosis has been inactive for no 
more than 6 years.  Here, however, the evidence does not 
establish any active pulmonary tuberculosis during the rating 
period in question.  Indeed, a chest x-ray taken in 
conjunction with a February 1992 VA examination was normal.  
Subsequent x-rays taken in July 1992, November 1992, April 
1995 and January 1996 showed no active disease.  Finally, 
recent VA examination in September 2004 indicated that the 
pulmonary tuberculosis has not been active since 1960.  
Therefore, as active disease has not been demonstrated, there 
is no basis for a rating in excess of 30 percent under the 
regulations as they existed prior to October 7, 1996.

The Board has considered whether any alternate Diagnostic 
Code sections under 38 C.F.R. § 4.97, as in effect prior to 
October 7, 1996, could allow for an increased rating for the 
veteran's inactive pulmonary tuberculosis.  In this vein, a 
February 1992 VA examination contains an impression of 
chronic obstructive pulmonary disease (COPD) with mild 
pulmonary function abnormality.  While subsequent 
examinations do not reflect such diagnosis, the Board will 
resolve doubt in the favor of the veteran and consider an 
increased rating based on COPD.  

The Board notes that the old schedular criteria for 
respiratory disabilities did not address COPD.  Diagnostic 
Code 6731, however, addresses tuberculosis residuals in 
general.  While that Code section technically applies in 
cases where initial entitlement to a tuberculosis rating did 
not arise until after August 19, 1968, the Board will 
nevertheless consider such criteria here.  Indeed, nothing in 
38 C.F.R. 4.96 or 4.97 precludes the application of these 
provisions if they are more advantageous to the veteran.

Under the old version of Diagnostic Code 6731, a 30 percent 
rating was warranted for moderate residuals with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent rating 
was warranted upon a showing of severe residuals with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  The 100 
percent rating required pronounced residuals: advanced 
fibrosis with severe ventilatory deficit manifested by 
dyspnea at rest, marked restriction of chest expansion, with 
pronounced impairment of bodily vigor.  38 C.F.R. Part 4, 
Code 6731 (1996).

After reviewing the competent evidence of record, the Board 
finds no support for a grant of the next-higher 60 percent 
rating under the old version of Diagnostic Code 6731.  
Indeed, the clinical findings do not demonstrate severe 
dyspnea on slight exertion.  To the contrary, a March 1993 VA 
examination report noted that the lungs were clear to 
palpation and percussion.  It is recognized that auscultation 
revealed a few crackles in the right base posteriorly, which 
did not improve with coughing.  However, such symptomatology 
is not deemed comparable to severe dyspnea on slight 
exertion.  Moreover, pulmonary function testing performed in 
February 1996 revealed only mild restriction.   Additionally, 
while chest x-rays indicated fibrotic changes, the competent 
evidence of record during the rating period in question also 
fails to demonstrate extensive fibrosis.  

For the foregoing reasons, Diagnostic Code 6731 does not 
afford an evaluation in excess of 30 percent for the 
veteran's residuals of pulmonary tuberculosis during the 
period in question.  There are no other pertinent Diagnostic 
Codes for consideration.  
 
The Board will now consider whether the veteran is entitled 
to an increased rating based on the schedular criteria as 
revised effective October 7, 1996.   

It is noted that Diagnostic Code 6721-6724, was not affected 
by the revisions to 38 C.F.R. § 4.97.  Thus, from October 7, 
1996, in order to achieve the next-higher 50 percent rating 
under that Code section, the evidence must show tuberculosis 
has been inactive for no more than six years.  In the present 
case, there is no demonstration of active tuberculosis in 
over 5 decades.  Thus, Diagnostic Code 6721-6724 cannot serve 
as a basis for an increased rating here.

As before, the Board will consider Diagnostic Code 6731, 
which technically applies in cases where initial entitlement 
to a tuberculosis rating arose subsequent to August 19, 1968.  
It is again noted that nothing in 38 C.F.R. 4.96 or 4.97 
precludes the application of these provisions if they are 
more advantageous to the veteran.

Under Diagnostic Code 6731, as amended effective October 7, 
1996, chronic, inactive pulmonary tuberculosis will be rated 
depending on the specific findings, with residuals rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis.

The general rating formula for interstitial lung disease 
(Diagnostic Codes 6825 through 6833) is as follows:

Forced Vital Capacity (FVC) less than 50 percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy: 100 percent; FVC of 50 to 
64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation: 60 percent; FVC of 65 to 74 percent predicted, 
or; DLCO (SB) of 56 to 65 percent predicted: 30 percent; FVC 
of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 
percent predicted: 10 percent; Where the requirements for a 
10 percent rating are not met: noncompensable.  38 C.F.R. 
Part 4, including 4.31 and Codes 6825-6833, effective October 
7, 1996.  61 Fed. Reg. 46720, 46730 (Sep. 5, 1996).

The general rating formula for restrictive lung disease 
(Diagnostic Codes 6840 through 6845) and also for chronic 
bronchitis (Diagnostic Code 6600) is as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 percent; 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit): 60 percent; FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted: 30 percent; FEV-1 of 71 
to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) 66 to 80 percent predicted: 10 percent;  Where 
the requirements for a 10 percent rating are not met: 
noncompensable.  38 C.F.R.
Part 4, including 4.31 and Codes 6840-6845, effective October 
7, 1996.  61 Fed. Reg. 46720, 46731 (Sep. 5, 1996).

Here, the claims file contains pulmonary function studies 
dated in February 1999, April 2001, and August 2004.  None of 
these studies demonstrate findings that 
fall within the prescribed ranges for the next-higher 60 
percent evaluation for either interstitial lung disease 
(Diagnostic Codes 6825-6833), restrictive lung disease 
(Diagnostic Codes 6840-6847) or chronic bronchitis 
(Diagnostic Code 6600).  Indeed, the veteran's FVC findings 
were not consistently within the range of 50 to 64 percent 
predicted.  Rather, pulmonary function testing in August 2004 
showed an FVC finding of 66.  Similarly, his DCLO SB ratings 
were greater than 40 to 55 percent predicted in both the 
February 1999 and August 2004 studies.  Finally, no findings 
show a maximum oxygen consumption of 15 to 20 ml/kg/min with 
cardiorespiratory limit.  Therefore, it has not been shown 
that the veteran's overall disability picture is most nearly 
approximated by the next-higher 60 percent rating under the 
criteria for interstitial lung disease.  

As the criteria for restrictive lung disease and chronic 
bronchitis are identical as pertaining to this analysis, they 
will be discussed in tandem.  The veteran's FEV-1 findings 
were consistently greater than 40 to 55 percent predicted.  
In fact, the lowest recorded score was 64 percent predicted.  
Similarly, his FEV-1/FVC ratings were consistently greater 
than 40 to 55 percent.  Moreover, his DCLO SB ratings were 
typically greater than 40 to 55 percent predicted.  Finally, 
no findings show a maximum oxygen consumption of 15 to 20 
ml/kg/min with cardiorespiratory limit.  Therefore, the 
criteria for an increased rating for either restrictive lung 
disease or chronic bronchitis have not been satisfied.  

The Board has also contemplated whether application of 
Diagnostic Code 6601, for bronchiecstasis, afford an 
increased rating here.  Under that Code section, the next-
higher 60 percent rating is warranted where the evidence 
demonstrates bronchiectasis with incapacitating episodes of 
infection of four to six weeks total duration per year, or; 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously.  Here, 
the evidence does not demonstrate that such criteria have 
been met.  Indeed, the September 2004 VA examination 
indicated that the veteran had not experienced any 
significant weight loss.  No other evidence reveals 
otherwise, or establishes incapacitating episodes as defined 
under Diagnostic Code 6601.  The evidence also fails to show 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
requiring almost continual usage of antibiotics.  Thus, in 
the present case, assignment of a higher rating is not 
possible under Diagnostic Code 6601.

The Board again acknowledges the assessment of COPD made upon 
VA examination in 1992.   However, later examination in 
February 1999 essentially refuted that diagnosis.  In any 
event, it is observed that the criteria for the next-higher 
60 percent rating for COPD under Diagnostic Code 6604 are 
identical to those just discussed for restrictive lung 
disease and chronic bronchitis.  Thus, that Code section 
cannot serve as a basis for an increased rating.  Moreover, 
there are no other pertinent Code sections for consideration.  

In conclusion, the evidence of record does not warrant a 
rating in excess of the 30 percent presently assigned for 
inactive pulmonary tuberculosis, either under the present 
version of the law or under the schedular criteria in effect 
prior to October 7, 1996.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Final considerations

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain is denied.

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis (PTB) and bronchiectasis is denied.

REMAND

With respect to the veteran's claim of entitlement to TDIU, 
the Board observes that the veteran's combined disability 
evaluation does not meet the threshold requirements set forth 
under 38 C.F.R. § 4.16(a).  However, a VA examiner in 
December 2003 expressly stated that the veteran's service-
connected lumbar strain produced pain that prevented the 
veteran from any form of employment.  Based on such 
statement, the Board finds that the matter should be referred 
to the Director, Compensation and Pension Service, for extra-
schedular consideration as provided under 38 C.F.R. 
§ 4.16(b).  Indeed, the Board is precluded from assigning an 
extra-schedular TDIU rating in the first instance.  See 
Bowling v. Principi, 15 Vet. App. 1; see also Floyd v. Brown, 
9 Vet. App. 88, 94-97 (1996) (holding that the Board is not 
authorized to assign an extra- schedular rating in the first 
instance under 38 C.F.R. § 3.321(b)).


Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director of 
Compensation and Pension for a 
determination as to whether the veteran 
is entitled to a total rating for 
compensation based on individual 
unemployability in accordance with the 
provisions of 38 C.F.R. § 4.16(b).  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.

2.  Upon completion of the above, if the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006)



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


